IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                                 o
                                                                                          en o
In re the Marriage of                             No. 72562-9-1
                                                                                          rr';


SOLOMON M. MEKURIA,                        j      DIVISION ONE                   ~a

                                                                                 ro
                                                                                 CO

                     Appellant/Cross-     ]                                                t.f»r"-':
                     Respondent,          ]
                                                                                 o
                                                                                  *   •




       and                                ;                                      en        0-5
                                                                                 en



ASTER MENFESU,                             j      UNPUBLISHED

                        Respondent/Cross-')       FILED: September 28, 2015
                        Appellant.




       Cox, J. — Solomon Mekuria appeals from trial court orders modifying a

parenting plan and order of child support. He contends the trial court abused its

discretion in ordering him to pay his daughter's private school tuition, allocating

sole decision-making authority for health care decisions to the mother, and

changing the location for exchanging their daughter. He also claims the trial

court should have imposed restrictions pursuant to RCW 26.09.191 (3)(a)

because the mother's visual impairment allegedly constituted "neglect or

substantial nonperformance of parenting functions."

       Aster Menfesu cross-appeals the trial court's orders allowing Mekuria to

petition for a modification of educational decision-making authority without a

showing of adequate cause. She also contends the court abused its discretion

by giving Mekuria custody of their daughter's passport.
No. 72562-9-1/2



       The trial court abused its discretion by prospectively permitting Mekuria to

petition for modification of the parenting plan without a showing of adequate

cause. Accordingly, we reverse and remand to the trial court with instructions to

strike this provision. In all other respects, we affirm.

       Mekuria and Menfesu were married in 2007. The parties have one

daughter, E.M., who was born on April 23, 2008.

       In 2002, Menfesu was diagnosed with multifocal chorioretinitis, an

inflammatory eye disease resulting in significant vision impairment. In 2005,

Menfesu left her job as a nursing assistant. Since 2006, Menfesu has received

social security disability benefits for her condition.

       In 2009, Menfesu petitioned for dissolution. The parties proceeded to trial

on the dissolution in 2010. Menfesu testified regarding her medical condition and

the limitations to her sight. The trial court entered a decree of dissolution and a

final parenting plan. The parenting plan provided that E.M., then two years old,

would reside four days per week with Menfesu and three days per week with

Mekuria until she reached school age. Once E.M. started kindergarten, E.M.

would reside with Menfesu except for every other weekend, when Mekuria would

pick her up from school on Friday afternoon and return her to school on Monday

morning. Any exchanges that did not take place at school were to occur at the

Beacon Hill police station. The parenting plan provided that the parties had joint

decision-making authority regarding E.M.'s non-emergency health care but that

Menfesu had sole decision-making authority for E.M.'s education. Neither party

appealed.
No. 72562-9-1/3



       On March 5, 2013, Mekuria petitioned for a major modification of the

parenting plan. Mekuria sought to become E.M.'s primary residential parent and

to limit Menfesu's residential time to supervised visits on Saturday afternoon,

claiming that E.M. had received minor cuts and injuries in Menfesu's care due to

Menfesu's vision impairment. A superior court judge dismissed Mekuria's

modification petition, finding there was not adequate cause to proceed with the

modification because the trial court judge in the dissolution proceeding was "well

aware of the vision impairment and after hearing all of the evidence decided that

the mother was the appropriate person to have custody of the child." Mekuria

appealed the dismissal.

       This court affirmed in an unpublished opinion. This court decided that

Mekuria had not established adequate cause because the mother's medical

condition "was known to the trial court [in the dissolution proceeding] at the time it

established the parenting plan" and "[t]here was no evidence of any worsening of

the condition." There was no further review by the supreme court.

       On April 4, 2013, Menfesu filed a petition for a minor modification of the

parenting plan, commencing this proceeding. She sought changes to the

provisions regarding health care decision-making and the exchange location.

She also sought custody of E.M.'s passport. A superior court commissioner

found adequate cause to modify the parenting plan.
No. 72562-9-1/4



       In his trial brief, Mekuria objected to Menfesu holding E.M.'s passport. He

claimed he would present evidence that "the mother can easily and permanently

hide the child from me if she is ever permitted to go to Ethiopia."1

      Trial on Menfesu's modification petition took place over five days. The

court heard testimony from eight witnesses and admitted 18 exhibits. On July 11,

2014, the trial court entered a modified parenting plan and child support order.

The parenting plan provided that Menfesu would have sole decision-making

authority for both E.M.'s education and health care. The parenting plan changed

the location of exchanges of E.M. from the police station to the Walmart store in

Renton. The parenting plan gave Mekuria authority to obtain a passport for E.M.

and provided that he would be the custodian of the passport. The parenting plan

also specified that if Menfesu "proposes to travel out of the country she shall give

the father 10 days notice so that he can provide her with the child's passport,"

which Menfesu would be required to return to Mekuria within five days of return

to the United States.2 The parenting plan also contained minor changes to the

residential schedule that are not challenged by either of the parties. The

parenting plan did not impose any restrictions under RCW 26.09.191.

       The child support order provided that Menfesu would pay E.M.'s private

school tuition expenses but that "[i]f [Menfesu] becomes ineligible for the tuition

reduction that she currently receives, or if the tuition due increases by more than

25% this order shall be modified without the need for a showing of substantial



       1 Clerk's Papers at 88.
       2 Id. at 371-72.
No. 72562-9-1/5



change in circumstances to order [Mekuria] to pay his proportional share of the

tuition."3

        In a memorandum opinion, the trial court stated that "[E.M.] appears to be

doing well in Kindergarten" but that it had "concerns regarding her future

academic success given the testimony regarding the mother's ability to help the

child with lessons given that she is legally blind."4 The trial court stated that, due

to this concern, "the father may petition the court to modify the decision making

on educational issues without a showing of adequate cause any time after June

1,2016."5

        Mekuria moved for reconsideration, which the trial court granted by

entering findings on the issue of private school tuition. Mekuria sought

reconsideration of the trial court's findings, which the trial court denied.

        Proceeding pro se, Mekuria appeals. Menfesu cross-appeals.

                             STANDARD OF REVIEW

        We review a trial court's decision to modify a parenting plan or an order of

child support for an abuse of discretion.6 "A trial court's decision will not be

reversed on appeal unless the court exercised its discretion in an untenable or

manifestly unreasonable way."7



        3 Id at 392.
        4 Id at 404.
        5 Id at 406.
        6 In re Marriage of Ziqler and Sidwell. 154 Wn. App. 803, 808, 226 P.3d
202 (2010) (parenting plan); McCausland v. McCausland, 159 Wn.2d 607, 615,
152 P.3d 1013 (2007) (child support order).
        7 In re Marriage of McDole, 122 Wn.2d 604, 610, 859 P.2d 1239 (1993).
                                           5
No. 72562-9-1/6



      We review the trial court's findings of fact to determine whether substantial

evidence supports the findings.8 Substantial evidence is evidence sufficient to

persuade a fair-minded, rational person of the truth of the finding.9 However, we

do not review the trial court's credibility determinations, nor do we weigh

conflicting evidence.10 Unchallenged findings of fact are verities on appeal.11

                           PRIVATE SCHOOL TUITION

       Mekuria contends that the trial court abused its discretion in ordering him

to pay a proportional share of E.M.'s private school tuition. A trial court may

exercise its discretion to determine the necessity for and the reasonableness of

all expenses in excess of the basic child support obligation, including private

school tuition.12 Once a trial court determines such expenses are reasonable

and necessary, they "shall be shared by the parents in the same proportion as

the basic child support obligation."13

       At the time of the trial on Menfesu's modification petition, E.M. was

attending kindergarten at St. Anthony's, a private school in Renton within walking

distance of Menfesu's home. Menfesu testified that she paid E.M.'s tuition and

received a discounted rate based on her income. Mekuria testified that he



       8 Sunnvside Valley Irrigation Dist. v. Dickie, 111 Wn. App. 209, 214,
43 P.3d 1277 (2002).
       s Sunnvside Valley Irrigation Dist. v. Dickie, 149 Wn.2d 873, 879, 73 P.3d
369 (2003).
       10 In re Marriage of Rich, 80 Wn. App. 252, 259, 907 P.2d 1234
(1996).
       11 In re Marriage of Brewer, 137 Wn.2d 756, 766, 976 P.2d 102
(1999).
       12 RCW 26.19.080(4).
       13 RCW 26.19.080(3).
                                          6
No. 72562-9-1/7



agreed with the decision to send E.M. to private school, though he preferred for

her to attend a different private school that was closer to his home in Everett.

       The trial court made the following findings regarding the reasonableness

and necessity of private school tuition:

       [T]he parties should share in the private school tuition cost, based
       on the expressed desire of both parties that the child attend private
       school, the father's argument that public school would be
       detrimental to the child, the fact that the child has been attending
       private school for the past year, and that the father has sufficient
       income to contribute to the costs. The court further finds that given
       the mother's alleged limitations with reading and assisting [E.M.]
       with homework, it is in [E.M.'s] best interest to attend private school
       where the student to teacher ratio is smaller.[14]

       Mekuria contends that "private school tuition cannot be ordered by a court

without certain requisite factors, including a pattern of private schooling] being

used for a substantial period of time and that a change from that pattern would

be detrimental to the child."15 Mekuria also argues that a trial court is excluded

from considering a parent's income or ability to pay. Mekuria is incorrect. In In

re Marriage of Stern, cited by Mekuria, this court held that relevant factors

presenting a legitimate reason for ordering payment of private school tuition

include, but are not limited to, "family tradition, religion, and past attendance at a

private school."16 But this is a non-exclusive list and a trial court may consider




       14 Clerk's Papers at 523-24.
       15 Appellant's Amended Opening Brief at 6.
       « 57 Wn. App. 707, 720, 789 P.2d 807 (1990).
                                           7
No. 72562-9-1/8



additional factors in making its determination whether private school tuition is a

reasonable and necessary expense.17 The trial court must also consider a

parent's ability to pay.18

       Mekuria assigns error to the trial court's finding regarding his ability to pay.

But substantial evidence in the record supported this finding. The child support

worksheet record shows that Mekuria's monthly gross income was $7,547.73, as

compared to Menfesu's monthly gross income of $1,410.00. Mekuria does not

challenge this calculation. The trial court did not abuse its discretion in

determining that Mekuria had the ability to pay a proportionate share of private

school tuition. Though Mekuria contends that his economic circumstances have

since changed, this evidence on which he now relies was not before the trial

court. We consider only the evidence that was before the trial court at the time it

made its decisions.19

       Substantial evidence supported the trial court's finding regarding

Mekuria's ability to pay. This finding, in conjunction with the remaining

unchallenged findings, adequately support the trial court's order. The trial court

did not abuse its discretion in ordering Mekuria to pay a proportional share of

E.M.'s tuition should Menfesu cease to receive a tuition reduction or if the cost of

tuition increases by more than 25 percent.




       " State ex rel. J.V.G. v. Van Guilder, 137 Wn. App. 417, 428, 154P.3d
243 (2007).
      is ]d at 429-30.
       19 RAP 9.1; RAP 9.11.
                                           8
No. 72562-9-1/9



                               TRANSPORTATION

       Mekuria argues that the trial court abused its discretion by changing the

exchange location from the Beacon Hill police station to the Renton Walmart. He

argues that this requires him "to do 100% of transportation for visitation

purposes, meeting [Menfesu] near her home instead of a mid-point," and that the

trial court should have allocated this responsibility more equally with Menfesu.20

       Menfesu testified that it took 30 to 40 minutes to reach the police station

on the bus from her house. Menfesu also testified that Mekuria was typically at

least an hour late to the exchanges and she and E.M. once had to wait three

hours for him to arrive. Menfesu testified that the police station was sometimes

closed at the time of the exchange and she and E.M. would have to wait outside

in the cold or rain. Menfesu testified that Walmart would be a more convenient

location because it was a ten minute walk from her house, was open long hours,

and had things to amuse E.M. while she waited.

       Mekuria testified that he had no objection to changing the exchange

location to Walmart. The trial court admitted copies of maps showing that the

Walmart location resulted in only five additional minutes of travel time for

Mekuria.

       Substantial evidence in the record supported the trial court's order

modifying the exchange location, including the fact that it was significantly easier




       20 Appellant's Amended Opening Brief at 1.

                                          9
No. 72562-9-1/10



for Menfesu to reach and was open longer hours. Moreover, Mekuria expressly

consented to the change. The trial court did not abuse its discretion.

                                 DECISION-MAKING

                                     Health Care


       Mekuria contends that the trial court erred in allocating sole decision

making authority regarding E.M.'s health care to Menfesu. There was no abuse

of discretion in this respect.

       A parenting plan must allocate decision-making authority to one or both

parents regarding the child's education, health care, and religious upbringing.21

Pursuant to RCW 26.09.187(2), a trial court must order sole decision-making to

one parent when it finds that (1) a limitation on the other parent's decision

making authority is mandated by RCW 26.09.191; (2) both parents are opposed

to mutual decision-making; or (3) one parent is opposed to mutual decision

making and the opposition is reasonable based on the following criteria:

       (i) The existence of a limitation under RCW 26.09.191;
       (ii) The history of participation of each parent in decision making in
       each of the areas in RCW26.09.184(5)(a);
       (iii) Whether the parents have a demonstrated ability and desire to
       cooperate with one another in decision making in each of the areas
       in RCW 26.09.184(5)(a); and
       (iv) The parents' geographic proximity to one another, to the extent
       that it affects their ability to make timely mutual decisions.1221

       Mekuria argues that a trial court may not restrict his right to participate in

decision-making in the absence of express findings that a parent has engaged in

conduct outlined in RCW 26.09.191. But that is only one of the factors a trial

       21 RCW 26.09.184(5)(a).
       22 RCW 26.09.187(2)(b),(c).
                                           10
No. 72562-9-1/11



court must consider. The remaining facts support the trial court's order giving

Menfesu sole decision-making authority regarding E.M.'s health care.

       Menfesu testified that that she took E.M. to a clinic in Renton for her yearly

well-child visits but that Mekuria did not tell her that he was simultaneously taking

E.M. to a different clinic in Everett. Menfesu testified that when she learned this,

she contacted the Everett clinic to get E.M.'s immunization records but that the

clinic would only release them to Mekuria. As a result, E.M. received duplicate

vaccinations at her five-year-old well-child visit. Menfesu also testified that she

had difficulty obtaining E.M.'s medical and dental insurance cards from Mekuria.

Finally, Menfesu testified that it would take her approximately three or four hours

to take E.M. to well-child visits at the Everett clinic. Both the guardian ad litem

and a social worker recommended that Menfesu be granted sole decision

making authority because of the parents' inability to communicate and cooperate

regarding E.M.'s health care.

                                      Education

       Menfesu cross-appeals the provision allowing Mekuria to petition for a

modification of educational decision-making authority in 2016 without a showing

of adequate cause. We agree with Menfesu that this was an abuse of discretion.

       A court may "modify a parenting plan or custody decree pursuant only to

RCW 26.09.260 and .270."23 RCW 26.09.260(1) provides that a trial court may

not modify a parenting plan unless it finds that (1) there has been a substantial


       23 In re the Parentage of C.M.F.. 179 Wn.2d 411, 419, 314 P.3d 1109
(2013).
                                          11
No. 72562-9-1/12



change of circumstances of either parent or of a child, and (2) the adjustment is

in the best interest of the child. A "substantial change in circumstances" is a fact

that is unknown to the trial court at the time it entered the original parenting plan

or an unanticipated fact that arises after entry of the original plan.24 RCW

26.09.270 requires a party seeking to modify a parenting plan to submit "an

affidavit setting forth facts supporting the requested order or modification." The

court "shall deny the motion unless it finds that adequate cause for hearing the

motion is established by the affidavits."25 "Adequate cause" means, at a

minimum, evidence sufficient to support a finding on each fact that the moving

party must prove in order to modify the parenting plan.26 A court abuses its

discretion if it fails to follow these procedures.27

       The trial court abused its discretion by ruling that Mekuria may petition in

the future to modify the educational decision-making provision in 2016 without a

showing of adequate cause. This ruling disregards the mandatory provisions of

controlling statutes. RCW 26.09.260 requires Mekuria to make a prima facie

showing that there has been a substantial change in circumstances since the

time of the original parenting plan and that the modification is in E.M.'s best

interests. On this basis alone, the court abused its discretion.




       24 In re Marriage of Tomsovic. 118 Wn. App. 96, 105, 74 P.3d 692 (2003).
       25 RCW 26.09.270.
       26 In re Marriage of Lemke, 120 Wn. App. 536, 540, 85 P.3d 966 (2004).
       27 In re Parentage of M.F., 141 Wn. App. 558, 572, 170 P.3d 601 (2007).
                                           12
No. 72562-9-1/13



       Moreover, the basis of the court's decision is not within the range of

acceptable choices that the proper exercise of discretion requires.28 Specifically,

the trial court appears to have speculated that both Menfesu's vision would

further deteriorate and any such possible deterioration would negatively impact

her ability to support E.M. academically. There is no evidence in this record

supporting either factual premise. No evidence was presented regarding

whether Menfesu's vision had changed since the 2010 dissolution trial.

Moreover, the evidence showed that Menfesu was more than capable of

ensuring E.M.'s educational needs were met. A family friend came over to

Menfesu's house every Tuesday afternoon for approximately two hours to go

over E.M.'s homework for the week and read any notes from the school.

Menfesu's friend also read to E.M. and helped her with school projects. On

Wednesdays, Thursdays and Fridays, Menfesu arranged for E.M. to attend a

local afterschool homework assistance program. Menfesu also checked out

audiobook versions of books E.M. was assigned at school so that they could

listen to them together. E.M.'s teachers were aware of Menfesu's vision

impairment and would give her information in verbal rather than written form.

The principal of St. Anthony's testified that E.M. was doing "very well" in school

and "exemplary" in some subjects.




       2S In re Marriage of Littlefield, 133 Wn.2d 39, 47, 940 P.2d 1362 (1997).

                                         13
No. 72562-9-1/14



       We have held that a parent's disability "is not, in and of itself, proof that a

parent is unfit or incapable."29 As amicus curiae, the National Federation of the

Blind notes, visually impaired parents throughout the country "successfully care

for their children and provide them with educational support and guidance at all

ages," and that for parents with disabilities, "[njegative speculations about the

future are common and often seem to be based on stereotypes rather than on

evidence."30 Applying these principles here, even ifwe assumed both that the

mother's vision deteriorated further, there is absolutely no evidence here that

would adversely impact her ability to parent successfully. We decline to

speculate otherwise.

       Finally, it is difficult to see how in the absence of the required showing that

the mother's vision adversely impacted her ability to parent, a decision depriving

her of decision-making authority would be in the best interest of the child. After

all, that is the proper focus of the relevant inquiry a court must make under the

circumstances of this case.

       For these reasons, the court abused its discretion in this respect.

                                   RESTRICTIONS


       Finally, Mekuria contends that the trial court erred by failing to impose

restrictions against Menfesu pursuant to RCW 26.09.191(3)(a), which provides

that "the court may preclude or limit any provisions of the parenting plan" in the

       29 In re Dependency of T.L.G., 126 Wn. App. 181,203, 108 P.3d 156
(2005).
       30 Megan Kirshbaum, Daniel Taube and Rosalind Lasian Baer, Parents
with Disabilities: Problems in Family Court Practice, 4 J. Ctr. for Families, Child.
& Cts. 38 (2003).
                                           14
No. 72562-9-1/15



event of "[a] parent's neglect or substantial nonperformance of parenting

functions." Mekuria argues that Menfesu "neglected" her parental duties because

she sought community assistance for help with E.M.'s homework instead of

helping E.M. by herself. But RCW 26.09.191 limitations were not at issue in this

modification proceeding, and Mekuria's previous attempt to modify the parenting

plan on these grounds was denied.

                                     PASSPORT


       Menfesu contends the trial court abused its discretion by giving Mekuria

custody of E.M.'s passport. We hold that under the circumstances of this case

that are currently before us, the trial court acted within its discretion.

       The guardian ad litem recommended that Menfesu be authorized to obtain

and hold E.M.'s passport, based on her opinion that "[i]t would be beneficial for

[E.M.] to have provisions related to International travel to avoid conflicts in the

future."31 The guardian ad litem testified she had no basis to believe either

parent would abscond with E.M. from the United States.

       Mekuria, who appeared pro se, did not present evidence or testimony

regarding the passport issue. During closing argument, Mekuria frequently

addressed subjects that were not at issue in the proceeding. After redirecting

Mekuria several times, the trial court proceeded to ask Mekuria questions

regarding several subjects, including the exchange location, his employment, and

E.M.'s health insurance. The trial court also prompted Mekuria to address his

objections regarding the passport. Mekuria responded:

       31 Exhibit 1.
                                           15
No. 72562-9-1/16



      I was in the other room, overheard her talking about - she's coming
      to Ethiopia, going back to Ethiopia, and I think they asked her for
      some reason - "You don't drive a car, so" - and things like that -
      and she answered, "No, no, no, I can drive when I come back,
      when I am back in my country, but I cannot drive in this - in the US,
      I can drive in my country."

      So now that - I remember that now - became clear - she wanted
      the passport. She wanted - she has the - this income from Social
      Security and probably child-support goes direct to her bank
      account, so she can secure all of this. She can go back home and -
      to take the child and I never see the child. That was my concern.l32]

When asked if he wanted E.M. to have a passport, Mekuria responded,

      I would like to have that, yes - both of us control it - with the
      understanding - not 100%, like she stated on her statement, she
      wants to have control and she wants to travel whenever she wants
      to, things like that - I will object.t33J

The trial court gave Menfesu's attorney the opportunity to address any of the

issues raised in her questioning of Mekuria. Menfesu's attorney did not address

the passport issue.

       Menfesu now argues that by making Mekuria the custodian of E.M.'s

passport, the trial court improperly modified the parenting plan without complying

with RCW 26.09.260. But Barton recommended that the trial court give one

parent custody over E.M.'s passport "to avoid conflicts in the future."

Furthermore, Mekuria testified that he overheard a telephone conversation in

which Menfesu discussed "going back to Ethiopia." Based on this evidence, the

trial court found there had been a substantial change of circumstances and the

modification was in E.M.'s best interest. Though Menfesu challenges the



       32 Report of Proceedings (April 7, 2014) at 570.
       33 Id at 570-71.
                                             16
No. 72562-9-1/17



credibility of Mekuria's testimony, we note that the trial court expressly found that

Mekuria "testified credibly to a telephone conversation the mother had indicating

her potential plan to move out of the country at some point."34 A trial court's

credibility determinations are not subject to review on appeal.

       Relying on Katare v. Katare, Menfesu argues that, in order to restrict her

ability to travel, it must make a finding that she was a flight risk.35 But Katare is

inapposite. In Katare, following evidence that the children's father had

threatened to abscond with the children to India, the trial court imposed travel

restrictions pursuant to RCW 26.09.191 (3)(g).36 The parenting plan prohibited

the father from taking the children out of the country until they turned 18 and

denied him access to their passports or birth certificates; the father was also

required to surrender his own passport when the children visited with him.37

Here, in contrast, nothing restricts Menfesu's right to travel internationally with

E.M. The parenting plan makes Mekuria the custodian of E.M.'s passport. If

Menfesu wishes to travel internationally with E.M., she must request the passport

from Mekuria with at least 10 days' notice and must return it to him within five

days of returning to the United States. Though Menfesu argues that giving

Mekuria custody of E.M.'s passport will generate future conflict between the

parties, we decline to speculate on what may happen in the future.




       34 Clerk's Papers at 407.
       35 Katare v. Katare, 175 Wn.2d 23, 283 P.3d 546 (2012).
       36 Id at 33-34.
       37 Id at 31.
                                          17
No. 72562-9-1/18



       Finally, Menfesu argues that she was denied due process because she

was not provided with notice and an ability to cross-examine Mekuria's

statement, which he made after the close of evidence. But Mekuria asserted in

his trial brief that he would present evidence that Menfesu planned to take E.M.

to Ethiopia. Furthermore, the trial court noted that it had elicited additional

testimony from Mekuria after the close of evidence and offered Menfesu's

attorney an opportunity to follow up. The trial court's consideration of Mekuria's

statement did not violate Menfesu's due process rights.

                                 ATTORNEY FEES

       Menfesu requests attorney fees on appeal under RCW 26.09.140.

Mekuria opposes the request, claiming that he does not have the ability to pay.

We exercise our discretion and award reasonable attorney fees and costs to

Menfesu.

       RCW 26.09.140 provides in relevant part as follows:



              Upon any appeal, the appellate court may, in its discretion,
       order a party to pay for the cost to the other party of maintaining the
       appeal and attorneys' fees in addition to statutory costs.

              The court may order that the attorneys' fees be paid directly
       to the attorney who may enforce the order in his or her name.

       Determining whether a fee award is appropriate under this statute requires

this court to consider the parties' relative ability to pay and the arguable merits of

the issues raised on appeal.38 Here, both parties have provided updated



       36 In re Marriage of Leslie, 90 Wn. App. 796, 807, 954 P.2d 330 (1998).
                                          18
No. 72562-9-1/19



financial declarations, as required. Having considered the merits of this appeal

as well as the financial resources data contained in the required filings, we

conclude that it is undisputed that Menfesu has the required need. Although

Mekuria contends he does not have the ability to pay, our review of his updated

financial declaration shows that he does. Accordingly, Menfesu is entitled to an

award of reasonable attorney fees and costs on appeal.

       Northwest Justice Project, as the proper assignee of her right to fees and

costs, is entitled under the statute to receive these amounts and to enforce the

order in its own name. It is so ordered, subject to its compliance with RAP

18.1(d).

       We affirm the modified parenting plan in all aspects except for the

provision permitting Mekuria to seek to modify decision-making authority for

E.M.'s education without a showing of adequate cause. We remand to the trial

court with instructions to strike this provision. We award reasonable attorney

fees and costs to Menfesu, subject to its compliance with RAP 18.1(d).



                                                    ^rsx.T.
WE CONC



                                              J^fl'gaV/>*N